ORDER

PER CURIAM.
Wife appeals the trial court’s judgment granting Husband’s motion to modify the custody and child support provisions of a dissolution decree.
We have reviewed the briefs of the parties, the legal file and the transcript. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. An extended opinion herein would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).